USCA11 Case: 17-10625     Date Filed: 05/20/2022   Page: 1 of 4




                           In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 17-10625
                Non-Argument Calendar
                ____________________

CHRISTY GALENZA,
ALEX ANDRIA ROWE,
PORTIA RUSSELL,
                                           Plaintiffs-Appellees,
versus
6420 ROSWELL RD., INC.,
d.b.a. Flashers,
HARRY FREESE,

                                        Defendants-Appellants.
USCA11 Case: 17-10625        Date Filed: 05/20/2022     Page: 2 of 4




2                      Opinion of the Court                17-10625

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
              D.C. Docket No. 1:16-cv-03453-RWS
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON and BRASHER, Cir-
cuit Judges.
PER CURIAM:
      A Georgia corporation, 6420 Roswell Rd., Inc., doing busi-
ness as Flashers, appealed on its behalf and that of its president,
Harry Freese, an order compelling them to arbitrate former em-
ployees’ claims for back pay under the Fair Labor Standards Act, 29
U.S.C. § 216. See 9 U.S.C. § 4. We dismiss the appeal as moot.
       We are obligated sua sponte to inquire into subject-matter
jurisdiction whenever it may be lacking. Univ. of S. Ala. v. Am. To-
bacco Co., 168 F.3d 405, 410 (11th Cir. 1999). The jurisdiction of
the federal courts is limited to actual cases and controversies. U.S.
Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). “This case-
or-controversy limitation serves” to “limit[] the business of federal
courts to questions presented in an adversary context and in a form
historically viewed as capable of resolution through the judicial
process . . . .” Id. at 395–96 (internal quotation marks omitted). An
appeal becomes moot “when the issues presented are no longer
‘live’ or the parties lack a legally cognizable interest in the
USCA11 Case: 17-10625         Date Filed: 05/20/2022      Page: 3 of 4




20-14688                Opinion of the Court                          3

outcome.” Id. at 396. A federal court cannot resolve a dispute un-
less “[t]he requisite personal interest that . . . exist[s] at the com-
mencement of the litigation (standing) . . . continue[s] throughout
its existence (mootness).” Id. (quoting Monaghan, Constitutional
Adjudication: The Who and When, 82 Yale L.J. 1363, 1384 (1973)).
       The situation changed after Roswell Rd. and Freese filed
their appeal. Roswell Rd. petitioned for bankruptcy, and we stayed
the appeal. Later, Freese also petitioned for bankruptcy. While the
bankruptcy cases were pending, Freese died. Roswell Rd. has been
administratively dissolved and liquidated.
       We reinstated the appeal and ordered the parties to address
whether the appeal was moot due to Freese’s death and the Ro-
swell Rd. bankruptcy and whether Freese had a personal repre-
sentative to substitute as a party in the appeal, Fed. R. App. P. 43(a).
Bankruptcy counsel for Freese and his corporation filed the only
response. Counsel states that the appeal is moot because Roswell
Rd. is no longer a going concern, Freese and his appellate counsel
have died, counsel for the former employees has died, and there is
no known representative to substitute in the appeal.
       This appeal is moot. The interest that Roswell Rd. and
Freese had in overturning the order compelling arbitration has ex-
tinguished. And they apparently have no representative to assume
their interests. See id. Because the appellants’ lack of a continuing
interest in the outcome of this appeal divests this Court of jurisdic-
tion, we dismiss the appeal as moot.
USCA11 Case: 17-10625   Date Filed: 05/20/2022   Page: 4 of 4




4                 Opinion of the Court              17-10625

     APPEAL DISMISSED AS MOOT.